 

Exhibit 10.4

 



ACAMAR PARTNERS ACQUISITION CORP.

1450 Brickell Avenue, Suite 2130

Miami, Florida 33131

 

February 21, 2019

 

Acamar Partners Sponsor LLC

1450 Brickell Avenue, Suite 2130

Miami, Florida 33131

 

Enso Advisory LLC

1450 Brickell Avenue, Suite 2130

Miami, Florida 33131

 

Re:Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Acamar Partners Acquisition Corp. (the
“Company”), on the one hand, and Acamar Partners Sponsor LLC (“Sponsor”) and its
affiliate, Enso Advisory LLC (“Enso”), on the other hand, dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on The Nasdaq Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) Enso shall make available, or cause to be made available, to the Company, at
1450 Brickell Avenue, Suite 2130, Miami, Florida 33131 (or any successor
location provided by Enso), certain office space, administrative support, and
employees of Enso as may be reasonably required by the Company, to help with due
diligence and related services in connection with the Company’s search for a
target company. In exchange therefor, the Company shall pay Enso the sum of
$37,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; provided, that no salaries or fees will be paid from this
monthly amount to members of the Company’s management team; and

 

(ii) Each of Enso and Sponsor hereby irrevocably waives any and all right,
title, interest, causes of action and claims of any kind as a result of, or
arising out of, this letter agreement (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it out of, the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”) as a result of, or arising out of, this
letter agreement, and hereby irrevocably waives any Claim it may have in the
future, which Claim would reduce, encumber or otherwise adversely affect the
Trust Account or any monies or other assets in the Trust Account, and further
agrees not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

 

[Signature Page Follows]

 

 

 

 

  

  Very truly yours,           ACAMAR PARTNERS ACQUISITION CORP.          

 



    By: /s/ Luis Ignacio Solorzano Aizpuru       Name: Luis Ignacio Solorzano
Aizpuru       Title:   Chief Executive Officer  

 

AGREED TO AND ACCEPTED BY:







 

ACAMAR PARTNERS SPONSOR LLC         By: /s/ Joseba Asier Picaza Ucar   Name:
Joseba Asier Picaza Ucar   Title: Managing Member  

 





 



ENSO ADVISORY LLC             By: /s/ Joseba Asier Picaza Ucar   Name: Joseba
Asier Picaza Ucar   Title:

Managing Member



 

 

 

 



 

[Signature Page to Administrative Support Agreement]

 

 



 

